                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                                 Case No. 07-10034-01-JWB

ACE A. ALDERSHOF,

                      Defendant.


                               MEMORANDUM AND ORDER

       This matter is before the court on Defendant’s motion for early termination of supervised

release. (Doc. 180.) The United States is opposed to the motion, as is the United States Probation

Office. (Id. at 1.) For the reasons stated below, the court concludes the motion for early

termination of supervision should be DENIED.

       The motion notes that Defendant has completed over half of his four-year term of

supervised release and argues his circumstances warrant termination of further supervision.

Defendant points out his employment history has been good. (Doc. 180 at 3-4.) He concedes he

had “some missed UAs” early in his supervision, was convicted of not having a driver’s license in

his possession and leaving the scene of an accident, and had his license suspended. (Id. at 4.)

Defendant argues he has since paid off his fines, has a valid license, and has adjusted to

supervision. (Id.)

       Under 28 U.S.C. § 3583(e), the court may terminate a defendant’s supervised release after

one year of supervision, “if it is satisfied that such action is warranted by the conduct of the

defendant released and the interests of justice.” Id. After considering the relevant factors in
§ 3553(a), the court concludes the motion to terminate supervision should be denied. Given

Defendant’s prior history of violence, his performance while on supervision, and all of the other

relevant circumstances, the court believes Defendant would benefit from continued supervision.

       IT IS THEREFORE ORDERED this 12th day of December, 2019, that Defendant’s motion

for early termination of supervision (Doc. 180) is DENIED.



                                                    _____s/ John W. Broomes__________
                                                    JOHN W. BROOMES
                                                    UNITED STATES DISTRICT JUDGE




                                               2
